UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 000-10065 ADVANCE NANOTECH, INC. (Exact name of registrant as specified in its charter) Delaware 20-1614256 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 400 Rella Blvd, Suite 160, Montebello, NY 10901 (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including area code) (845) 533-4225 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. x Yes ¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ¨ Yes ¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ¨ Yes x No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date; 57,548,677 shares as of August 11, 2009. TABLE OF CONTENTS Page (s) PART I FINANCIAL INFORMATION ITEM 1 FINANCIAL STATEMENTS Consolidated Balance Sheets as of June 30, 2009 (unaudited) and December 31, 2008 1 Consolidated Statements of Operations for the six months ended June 30, 2009 and 2008 from inception (August 17, 2004) through June 30, 2009 (unaudited) 2 Consolidated Statements of Stockholders’ Equity for the period from inception (August 17, 2004) through June 30, 2009 (unaudited) 3 Consolidated Statements of Cash Flows for the three months ended June 30, 2009 and 2008 and from inception (August 17, 2004) through June 30, 2009 (unaudited) 4 Notes to Consolidated Financial Statements (unaudited) 5 ITEM 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 23 ITEM 3 QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 26 ITEM 4T CONTROLS AND PROCEDURES 26 PART II OTHER INFORMATION 27 ITEM 1 LEGAL PROCEEDINGS 27 ITEM 1A RISK FACTORS 27 ITEM 2 UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 27 ITEM 3 DEFAULTS UPON SENIOR SECURITIES 27 ITEM 4 SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 27 ITEM 5 OTHER INFORMATION 27 ITEM 6 EXHIBITS 27 SIGNATURES 28 i PART I. FINANCIAL INFORMATION ITEM 1.
